UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6756


CLARENCE ROULHAC, JR.,

                Plaintiff – Appellant,

          v.

B. S. JANEK, DMD, Dentist, Powhatan Correctional Center,

                Defendant – Appellee,

          and

PRISON HEALTH SERVICES; LINDA RAY, Ms., Head Nurse,
Powhatan   Correctional Center;   L.  KUMP,  Ms.,  Doctor,
Powhatan Correctional Center; A. TONEY, Mr., Doctor,
Powhatan Correctional Center; FRED SCHILLINGS, Dr., Health
Service Director, VDOC,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:10-cv-00408-HEH)


Submitted:   September 17, 2013             Decided:   October 2, 2013


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Clarence Roulhac, Jr., Appellant Pro Se.     Elizabeth Martin
Muldowney, RAWLS, MCNELIS & MITCHELL, PC, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Clarence      Roulhac,          Jr.,   appeals    the    district    court’s

order denying his post-judgment “Motion to Remove” his 42 U.S.C.

§ 1983   (2006)    action       to   a     different   division      of   the   Eastern

District of Virginia.            We have reviewed the record and find no

reversible error.          Even assuming, without deciding, that the

district court misconstrued Roulhac’s motion as seeking relief

under Rule 59(e) of the Federal Rules of Civil Procedure, his

motion provided no valid basis for transfer of his action to a

different court, for recusal of the district court judge, or for

relief   from     the    underlying         judgment. *       Nor    does     Roulhac’s

informal brief provide any valid grounds to question our prior

opinion affirming the district court’s judgment.                      See Roulhac v.

Janek,   518    F.      App’x    160       (4th    Cir.     2013)    (No.     12-7908).

Accordingly, we affirm the district court’s order.                          We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in       the    materials     before     this    court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




     *
       Although we do not rely specifically on the reasons
identified by the district court, “we may affirm a judgment for
any reason appearing on the record.”        Republican Party of
N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992).



                                             3